Citation Nr: 1013038	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  97-31 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to 
October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied the Veteran's claim of entitlement to 
service connection for a right ankle disability.  The Board 
notes that this issue was remanded for further development 
in November 2008, along with the issue of service connection 
for a left ankle disability.  The issue of service 
connection for a left ankle disability was granted by a 
February 2009 RO decision, therefore, the remaining issue in 
appellate status is service connection for a right ankle 
disability, which now returns again to the Board.


FINDINGS OF FACT

The preponderance of the evidence of record is against a 
finding that the Veteran has any right ankle disability 
related to service.


CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated 
by the Veteran's active duty military service, and may not 
be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

In correspondence dated October 2004, June 2005, April 2009, 
and December 2009, the RO satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Specifically, the RO notified the Veteran of:  
information and evidence necessary to substantiate his 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  The appellant was also specifically 
informed of the law as it pertains to disability evaluations 
and effective dates by the April 2009 and December 2009 
letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has also done everything reasonably possible to assist 
the Veteran with respect to his claims for benefits in 
accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service and VA medical records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  The Veteran 
has been informed of the law relevant to his claims.  The 
Veteran was medically evaluated in conjunction with this 
appeal several times.  Therefore, the Board finds that the 
duties to notify and assist have been met.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(b).  

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may be presumed for certain chronic 
diseases, to include arthritis, which become manifest to a 
compensable degree within a prescribed period after 
discharge from service (one year), even though there is no 
evidence of such disease during the period of service, 
provided the Veteran had active service of 90 days or more.  
38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a right ankle 
disability.  In this regard, the Board finds that the 
preponderance of the evidence of record indicates that the 
Veteran's current right ankle disability is not related to 
service.  While the Veteran now reports that he has had 
right ankle problems since service, the medical evidence of 
record does not show a continuity of treatment for right 
ankle problems, nor is there medical evidence of record 
linking the Veteran's current right ankle disability to 
service.  The Veteran's service medical records show very 
little evidence of any right ankle problems in service.  The 
Veteran's service medical records primarily show treatment 
for complaints of left ankle pain, and the Veteran is 
currently service connected for a left ankle disability.  
One January 1973 service treatment record shows treatment 
for "ankle pain"; without specific reference to whether this 
is for the right or left ankle, or both, however, this 
appears to be a follow up report of a December 1972 
treatment for a left ankle sprain, which is noted just above 
the January 1973 entry.  The only other time the Veteran's 
right ankle is mentioned in the Veteran's service medical 
records is in the Veteran's report of separation 
examination, dated June 1992.  At that time, the Veteran was 
found to have bilateral ankle pain with degenerative joint 
disease.  However, there is no indication of X-rays taken at 
that time confirming degenerative joint disease of the right 
ankle, and no other indication anywhere else in the 
veteran's service treatment records of any treatment for any 
injury to, or disease of, the right ankle.

Further, the Veteran received a VA orthopedic examination 
shortly after separation from service, in August 1994.  At 
that time, X-rays of the Veteran's right ankle were 
completely normal, and the examination found his right ankle 
to be completely normal as well.  Thus, while the Veteran 
may have complained of right ankle pain upon separation from 
service, as that ankle was found to be completely normal 
just slightly over a year after his separation from service, 
and as the Veteran received no treatment for any right ankle 
disease or injury in service, the Board finds that the 
evidence appears to show that whatever was causing the 
Veteran's right ankle pain at the time of his separation 
examination in June 1992 appears to have been acute and 
transitory, having resolved without residuals.

The Veteran's subsequent medical records also show no 
treatment for, or complaints of, further right ankle 
problems for many years.  An October 2004 report of VA 
podiatry consult specifically noted the Veteran's right 
ankle to be normal, with a normal range of motion.  There is 
no further medical evidence of right ankle pain until an 
April 2005 report of VA examination, dated nearly 13 years 
after the Veteran's separation from service.  At that time, 
the Veteran reported bilateral ankle pain.  The examiner 
found the etiology of that pain to be unknown at that time, 
but felt it could be related to his diabetes mellitus.  A 
November 2006 VA examination report found the Veteran to 
have degenerative joint disease of the right ankle with 
calcaneal spurs, but did not offer an etiology as to these 
disabilities.

The Veteran received a further VA examination in May 2009.  
At that time, the examiner noted the Veteran's reported 
medical history, and reviewed the Veteran's medical records, 
including his entire claims file and service records.  A 
right ankle X-ray showed osteophyte formation at the medial 
malleolus and a calcaneal spur.  The Veteran was diagnosed 
with a strain of the right ankle, degenerative spurring of 
both calcanei, and degenerative joint disease of the right 
ankle.  The examiner indicated that, in his opinion, it was 
unlikely that the Veteran's current right ankle disability 
was related to service.  In support of this opinion, the 
examiner noted that the Veteran had not received treatment 
for any right ankle disability in service, nor was there any 
indication that the Veteran sustained any injury to his 
right ankle in service.

Thus, even though the Veteran was noted to report some right 
ankle pain upon separation from service, and is alleging 
that his current right ankle disability is related to 
service, considering that the entirety of the Veteran's 20 
years of service treatment records show no complaints of, or 
treatment for, any right ankle disability, considering that 
the Veteran's right ankle was found to be normal on 
examination and by X-rays less than two years after his 
separation, considering that there is no evidence of 
complaints of right ankle pain for nearly 13 years after 
service, considering an opinion from a VA examiner in May 
2009 who indicated that it was unlikely that the Veteran's 
current right ankle disabilities were related to service, 
and all relevant evidence of record, the Board finds that 
the preponderance of the evidence of record is against a 
finding that the Veteran's current right ankle disabilities 
are related to service.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).
 


ORDER

Entitlement to service connection for a right ankle 
disability is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


